 
 
 
Exhibit 10.1
 
 
EMERALD EXPOSITIONS EVENTS, INC.
2017 OMNIBUS EQUITY PLAN


RESTRICTED STOCK UNIT
AWARD AGREEMENT


Pursuant to Section 8 of the 2017 Omnibus Equity Plan (the “Plan”) of Emerald
Expositions Events, Inc. (the “Company”), on [___], 2017 (the “Grant Date”) the
Company authorized a grant to _______________ (the “Recipient”) of an award of
restricted stock units with respect to the Company’s Common Stock (“Common
Stock”), subject to the terms and conditions of this agreement between the
Company and the Recipient (this “Agreement”). By accepting this award, the
Recipient agrees to all of the terms and conditions of this Agreement. The
Company and the Recipient understand and agree that any capitalized terms used
herein, if not otherwise defined, shall have the same meanings as in the Plan
(the Recipient being referred to in the Plan as a Participant).
1.     Award and Terms of Restricted Stock Units. The Company awards to the
Recipient under the Plan [_____] restricted stock units (the “Award”), subject
to the restrictions, conditions and limitations set forth in this Agreement and
in the Plan, which is incorporated herein by reference. The Recipient
acknowledges receipt of a copy of the Plan and acknowledges that the definitive
records pertaining to the grant of this Award, and exercises of rights
hereunder, shall be retained by the Company.
(a)     Rights under Restricted Stock Units. A restricted stock unit (“RSU”)
obligates the Company, upon vesting and in accordance with this Agreement, to
issue to the Recipient one share of Common Stock for each RSU.
(b)     Vesting Dates. The RSUs awarded under this Agreement shall initially be
100% unvested and subject to forfeiture.
[Schedule 1: Applicable to [ ]:
Subject to Sections 1(c) and 2 of this Agreement, 100% of the RSUs shall vest
and be released from the forfeiture provisions on the first anniversary of the
Grant Date (the “Vesting Date”), provided the Recipient has not Terminated prior
to the Vesting Date. In the event of a Change in Control at any time prior to
the Vesting Date, 100% of the then remaining unvested RSUs will become
immediately vested, provided that the Recipient has not Terminated prior to the
Change in Control.]
[Schedule 2: Applicable to [ ]:
Subject to Sections 1(c) and 2 of this Agreement, 50% of the RSUs shall vest and
be released from the forfeiture provisions on each of the first two (2)
anniversaries of the Grant Date (each a “Vesting Date”), provided the Recipient
has not Terminated prior to the applicable Vesting Date. In the event of a
Change in Control at any time prior to the second (2nd) anniversary of the Grant
Date, 100% of the then remaining unvested RSUs will become immediately vested,
provided that the Recipient has not Terminated prior to the Change in Control.]
[Schedule 3: Applicable to [ ]:
Subject to Sections 1(c) and 2 of this Agreement, 33.3% of the RSUs shall vest
and be released from the forfeiture provisions on each of the first three (3)
anniversaries of the Grant Date (each a “Vesting Date”), provided the Recipient
has not Terminated prior to the applicable Vesting Date. In the event of a
Change in Control at any time prior to the third (3rd) anniversary of the Grant
Date, 100% of the then remaining unvested RSUs will become immediately vested,
provided that the Recipient has not Terminated prior to the Change in Control.]
(c)     Forfeiture of RSUs on Termination of Employment. If the Recipient
Terminates for any reason, all outstanding and unvested RSUs awarded pursuant to
this Agreement shall be immediately and automatically forfeited to the Company
for no consideration. Upon a termination for Cause (as defined below), all
outstanding vested and unvested RSUs awarded pursuant to this Agreement shall be
immediately and automatically forfeited for no consideration. For purposes of
this Agreement, “Cause” shall mean (a) if the Recipient is a party to an
employment or a severance agreement with the Company or one of the Subsidiaries
in which “Cause” is defined, the occurrence of any circumstances defined as
“Cause” in such employment or severance agreement, or (b) if the Recipient is
not a party to an employment or severance agreement with the Company or one of
the Subsidiaries in which “Cause” is defined, (i) the Recipient’s indictment
for, or conviction or entry of a plea of guilty or nolo contendere to (A) any
felony or (B) any crime (whether or not a felony) involving moral turpitude,
fraud, theft, breach of trust or other similar acts, whether under the laws of
the United States or any state thereof or any similar foreign law to which the
Recipient may be subject, (ii) the Recipient’s being or having been engaged in
conduct constituting breach of fiduciary duty, willful misconduct or gross
negligence relating to the Company or any of the Subsidiaries or the performance
of the Recipient’s duties, (iii) the Recipient’s willful failure to (A) follow a
reasonable and lawful directive of the Company or of the Subsidiary at which he
or she is employed or provides services, or of the Board or (B) comply with any
written rules, regulations, policies or procedures of the Company or a
Subsidiary at which he or she is employed or to which he or she provides
services which, if not complied with, would reasonably be expected to have an
adverse effect (other than a de minimis adverse effect) on the business or
financial condition of the Company, (iv) the Recipient’s violation of his or her
employment, consulting, separation or similar agreement with the Company or any
non-disclosure, non-solicitation or non-competition covenant in any other
agreement to which the Recipient is subject, (v) the Recipient’s deliberate and
continued failure to perform his or her material duties to the Company or any of
its Subsidiaries or (vi) the Recipient’s violation of the Company’s Code of
Business Conduct and Ethics, as it may be amended from time to time.
(d)     Restrictions on Transfer. The Recipient may not sell, transfer, assign,
pledge or otherwise encumber or dispose of the RSUs.
(e)     No Shareholder Rights. The Recipient shall have no rights as a
shareholder with respect to the RSUs or the Common Stock underlying the RSUs
until the underlying Common Stock is issued to the Recipient.
(f)     Agreements. The Recipient shall not be entitled to receive Shares of
Common Stock under the RSUs and no Shares of Common Stock shall be issued
pursuant to the RSUs unless the Recipient becomes a signatory to the Company’s
Amended and Restated Stockholders’ Agreement, dated April 27, 2017 (the
“Stockholders’ Agreement”) and the Registration Rights Agreement, dated July 19,
2013, by executing joinder agreements thereto whereby the Recipient shall be
deemed to have adopted and to have agreed to be bound by all of the provisions
of such agreements. By entering into this Agreement, the Recipient hereby
acknowledges and agrees that shares of Common Stock received in settlement of
RSUs granted under this Agreement shall be treated as “Covered Shares” as such
term is defined in the Stockholders’ Agreement, and shall be subject to the
restrictions on transfer applicable to “Minority Stockholders” as set forth in
Section 3 thereof.
(g)     Delivery Date for the Shares Underlying the Vested RSU. As soon as
practicable, but in no event later than 15 days following a date on which any
RSUs vest, the Company will issue to the Recipient the Common Stock underlying
the then-vested RSUs, subject to Section 1(h). The shares of Common Stock will
be issued in the Recipient’s name or, in the event of the Recipient’s death
after the date of vesting but before the date of delivery, in the name of either
(i) the beneficiary designated by the Recipient on a form supplied by the
Company or (ii) if the Recipient has not designated a beneficiary, the person or
persons establishing rights of ownership by will or under the laws of descent
and distribution.
(h)     Taxes and Tax Withholding. The Recipient acknowledges and agrees that no
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
can or will be made with respect to the RSUs. The Recipient acknowledges that on
each date that shares underlying the RSUs are issued to the Recipient (the
“Payment Date”), the Fair Market Value on that date of the shares so issued will
be treated as ordinary compensation income for federal and state income and FICA
tax purposes, and that the Company will be required to withhold taxes on these
income amounts. To satisfy the withholding amount (determined in accordance with
applicable law), the Recipient shall pay such withholding amount in cash under
procedures established by the Company. Alternatively, in order to satisfy the
withholding amount, at any time prior to a Payment Date, the Committee may in
its sole discretion permit the Recipient to have withheld from the shares
otherwise issuable upon a Payment Date the number of shares having a Fair Market
Value equal to the minimum withholding amount or allow another method under
procedures established by the Company.
(i)     Not a Contract of Employment. Nothing in the Plan or this Agreement
shall confer upon Recipient any right to be continued in the employment of the
Company or any Affiliate, or to interfere in any way with the right of the
Company or any parent or subsidiary by whom Recipient is employed to Terminate
the Recipient’s employment at any time or for any reason, with or without cause,
or to decrease Recipient’s compensation or benefits.
2.     Prohibited Conduct; Restatements.
(a)     Consequences of Prohibited Conduct. In consideration of and as a
condition to the grant of the Award, the Recipient agrees to not engage in
Prohibited Conduct (as defined in Section 2(b)). If the Company determines that
the Recipient has engaged in any Prohibited Conduct, then:
(i) The Recipient shall immediately forfeit all outstanding RSUs awarded
pursuant to this Agreement and shall have no right to receive the underlying
shares; and
(ii) If the Payment Date for any RSUs has occurred, and the Company determines
on or before the first anniversary of a Vesting Date for such RSUs that the
Recipient has engaged in Prohibited Conduct, the Recipient shall repay and
transfer to the Company the number of shares of Common Stock issued to the
Recipient under this Agreement on that Payment Date (the “Forfeited Shares”) and
a cash payment equal to the applicable withholding taxes (if such amount had not
been paid in cash by the Recipient when the Payment Date occurred). If any
Forfeited Shares have been sold by the Recipient prior to the Company’s demand
for repayment, the Recipient shall repay to the Company 100% of the proceeds of
such sale or sales and a cash payment equal to the applicable employer
withholding taxes paid on the Payment Date (if such amount had not been paid in
cash by the Recipient when the Payment Date occurred). The Company may, in its
sole discretion, reduce the amount to be repaid by the Recipient to take into
account the tax consequences of such repayment for the Recipient.
(b)     Prohibited Conduct.1 Each of the following constitutes “Prohibited
Conduct”:
(i) the Recipient (a) discloses, directly or indirectly, any Proprietary
Information (as defined below) to any Person (other than the Company or
executives thereof at the time of such disclosure who, in the reasonable
judgment of the Recipient, need to know such Proprietary Information or such
other Persons to whom the Recipient has been specifically instructed to make
disclosure by the Board and in all such cases only to the extent required in the
course of the Recipient’s service to the Company) or (b) uses any Proprietary
Information, directly or indirectly, for the Recipient’s own benefit or for the
benefit of any other Person that is detrimental to the Company.
(ii) during the employment of the Recipient and for the 12-month period after
the Recipient’s Termination from the Company or a Subsidiary for any reason,
whether for compensation or without compensation, directly or indirectly, as an
owner, principal, partner, member, shareholder, independent contractor,
consultant, joint venture, investor, licensor, lender, employee or in any other
capacity whatsoever, alone or in association with any other Person, if the
Recipient carries on, is engaged or takes part in, or renders services or advice
to, owns, shares in the earnings of, invests in the stocks, bonds or other
securities of, or otherwise becomes financially interested in, any business,
enterprise or other entity engaged directly or indirectly within the Territory
(as defined below) in any Competitive Business (as defined below) activity;
provided, however, that the Recipient shall be permitted to acquire a passive
stock or equity interest in such a Competitive Business provided the stock or
other equity interest acquired is not more than one percent of the outstanding
interest in such business.
(iii) during the employment of the Recipient and for the 12-month period after
the Recipient’s Termination from the Company or a Subsidiary for any reason, if
the Recipient, directly or indirectly through any officer, director, employee,
representative or other agent or otherwise, (i) solicits or does business with
any customer or supplier of the Company of whose names he or she was aware
during his or her employment term (X) in any manner that interferes with such
Person’s financial relationship with the Company, or (Y) in an effort to obtain
such Person as a customer, supplier, consultant, salesman, agent or
representative to any Competitive Business; or (ii) solicits or interferes with
or endeavors to entice away any employee, consultant, officer, director or
executive of the Company who was engaged in such relationship with the Company
at any time during the Recipient’s employment term, (X) in any manner that
interferes with such Person’s employment or consulting relationship with the
Company or (Y) in an effort to obtain such Person as a customer, supplier,
consultant, salesman, agent or representative to any Competitive Business.
(iv) The Recipient makes (or causes to be made) to any Person any knowingly
disparaging, derogatory or other negative statement about the Company or its
affiliates.  The foregoing shall not be violated by (a) truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), or (b) statements that the
Recipient in good faith believes are necessary or appropriate to make in
connection with his or her good faith performance of their duties to the
Company.
For purposes of this Agreement:
“Competitive Business” shall mean any business that is in competition with (a)
the present products marketed or sold by the Company or any of its Subsidiaries
or affiliates to their customers and as such products may be improved and/or
modified, (b) the present services marketed, sold or provided by the Company or
any of its Subsidiaries or affiliates to their customers and as such services
may be improved and/or modified or (c) the products and/or services the Company
or any of its Subsidiaries or affiliates develops, designs, manufactures,
markets, produces or supplies in the future to its customers, in each case
including, without limitation, the business of operating business-to-business
tradeshows, conferences and related publications and related digital media.


“Proprietary Information” shall mean confidential specifications, know-how,
strategic or technical data, marketing research data, product research and
development data, manufacturing techniques, confidential customer lists, sources
of supply and trade secrets, all of which are confidential and may be
proprietary and are owned or used by the Company, or any of its Subsidiaries or
affiliates, and shall include any and all items enumerated in the preceding
sentence and coming within the scope of the business of the Company or any of
its Subsidiaries or affiliates as to which the Recipient may have access,
whether conceived or developed by others or by the Recipient alone or with
others during the period of service to the Company, whether or not conceived or
developed during regular working hours.  Proprietary Information shall not
include any records, data or information which (a) are in the public domain
during or after the period of service by the Recipient provided the same are not
in the public domain as a consequence of disclosure directly or indirectly by
the Recipient in violation of this Agreement or (b) were known to the Recipient
prior to commencing employment with the Company.
“Territory” shall mean the United States of America and every other territory or
country where the Company maintains employees, owns property or otherwise
conducts business during any time that the Recipient is employed by the Company
or owns any shares of Common Stock (or rights to acquire shares of Common
Stock).


(c)     Restatement of Financial Statements. In addition to the other provisions
in this Section 2, this Agreement, the RSUs and any shares issued under the RSUs
shall be subject to any policies of the Company in effect on the Grant Date or
adopted by the Company at any time thereafter that provide for forfeiture of the
RSUs and recoupment of any shares issued under the RSUs or of any gain received
by the Recipient in connection with the sale of shares received in settlement of
RSUs in the event of any restatement of the Company’s financial statements.
(d)     Determinations. The Committee shall, in its sole discretion, make all
determinations regarding this Section 2, including whether any Prohibited
Conduct has occurred, and the determinations by the Committee shall be final and
binding on all parties.
(e)     Company and its Affiliates. All references in this Section 2 to the
Company shall include the Company or any of its Affiliates.
3.     Securities Laws. The obligation of the Company, as applicable, to issue
and deliver the RSUs and any shares of Common Stock hereunder shall be subject
to all applicable laws, rules and regulations, and such approvals by
governmental agencies as may be required.  The Recipient hereby agrees not to
offer, sell or otherwise attempt to dispose of any shares of Common Stock issued
to the Recipient pursuant to this Agreement in any way which would: (x) require
the Company to file any registration statement with the Securities and Exchange
Commission (or any similar filing under state law or the laws of any other
county) or to amend or supplement any such filing or (y) violate or cause the
Company to violate the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, or any other Federal, state or local law, or the laws of any other
country.
4.     Notices. All notices, consents and other communications required or
permitted to be given under or by reason of this Agreement shall be in writing,
shall be delivered personally or by e-mail or as described below or by reputable
overnight courier, and shall be deemed given on the date on which such delivery
is made. If delivered by e-mail or fax, such notices or communications shall be
confirmed by a registered or certified letter (return receipt requested),
postage prepaid. Any such delivery shall be addressed to the intended recipient
at the following addresses (or at such other address for a party as shall be
specified by such party by like notice to the other parties):

 
To the Company:
Emerald Expositions Events, Inc.
c/o Onex Partners Advisor LP
161 Bay Street
Toronto, ON M5J 2S1
Attention: Kosty Gilis
Facsimile: (416) 362-5765
       
with copies to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Facsimile: (212) 859-4000
Attention:  Jeffrey Ross, Esq.
       
To the Recipient:
At the most recent address, facsimile number or email contained in the Company’s
records.

 
5.     Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall in all respects be governed by, and construed in accordance
with, the laws (excluding conflict of laws rules and principles) of the State of
New York applicable to agreements made and to be performed entirely within such
State, including all matters of construction, validity and performance.  Any
litigation against any party to this Agreement arising out of or in any way
relating to this Agreement shall be brought in any federal or state court
located in the State of New York in New York County and each of the parties
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such litigation; provided, that a final judgment in any such litigation
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Each party irrevocably and
unconditionally agrees not to assert (i) any objection which it may ever have to
the laying of venue of any such litigation in any federal or state court located
in the State of New York in New York County, (ii) any claim that any such
litigation brought in any such court has been brought in an inconvenient forum
and (iii) any claim that such court does not have jurisdiction with respect to
such litigation.  To the extent that service of process by mail is permitted by
applicable law, each party irrevocably consents to the service of process in any
such litigation in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for
herein.  Each party hereto irrevocably and unconditionally waives any right to a
trial by jury and agrees that either of them may file a copy of this paragraph
with any court as written evidence of the knowing, voluntary and bargained-for
agreement among the parties irrevocably to waive its right to trial by jury in
any litigation.
6.     Specific Performance.  Each of the parties agrees that any breach of the
terms of this Agreement will result in irreparable injury and damage to the
other parties, for which there is no adequate remedy at law.  Each of the
parties therefore agrees that in the event of a breach or any threat of breach,
the other parties shall be entitled to an immediate injunction and restraining
order to prevent such breach, threatened breach or continued breach, and/or
compelling specific performance of the Agreement, without having to prove the
inadequacy of money damages as a remedy or balancing the equities between the
parties.  Such remedies shall be in addition to any other remedies (including
monetary damages) to which the other parties may be entitled at law or in
equity.  Each party hereby waives any requirement for the securing or posting of
any bond in connection with any such equitable remedy.
7.     Binding Effect. This Agreement shall (subject to the provisions of
Section 1(d) hereof) be binding upon the heirs, executors, administrators,
successors and assigns of the parties hereto.
8.     Severability. Each provision of this Agreement will be treated as a
separate and independent clause and unenforceability of any one clause will in
no way impact the enforceability of any other clause. Should any of the
provisions of this Agreement be found to be unreasonable or invalid by a court
of competent jurisdiction, such provision will be enforceable to the maximum
extent enforceable buy the law of that jurisdiction.
9.     Amendments and Waivers. Subject to applicable law, this Agreement and any
of the provisions hereof may be amended, modified, or supplemented, in whole or
in part, only in a writing signed by all parties hereto. The waiver by a party
hereto of a breach by another party hereto of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach by such other party or as a waiver of any other or subsequent breach by
such other party, except as otherwise explicitly provided for in the writing
evidencing such waiver. The waiver by a party hereto of a breach by any party
hereto of any provision of this Agreement shall not operate or be construed as a
waiver of such breach by any other party hereto except as otherwise explicitly
provided for in the writing evidencing such waiver. Except as otherwise
expressly provided herein, no failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.
10.    Counterparts. This Agreement may be executed by .pdf or facsimile
signatures and in any number of counterparts with the same effect as if all
signatory parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument.


--------------------------------------------------------------------------------

1 Noncompete and nonsolicit restrictions to be removed for CA residents.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Recipient have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.

  EMERALD EXPOSITIONS EVENTS, INC.                
 
By:
                Its:                               RECIPIENT:                  
              